UNITED STATESSECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-Q QUARTERLY SCHEDULE OF PORTFOLIO HOLDINGS OF REGISTEREDMANAGEMENT INVESTMENT COMPANY Investment Company Act file number:	(811-07237) Exact name of registrant as specified in charter:	Putnam Investment Funds Address of principal executive offices:	One Post Office Square, Boston, Massachusetts 02109 Name and address of agent for service:	Robert T. Burns, Vice PresidentOne Post Office SquareBoston, Massachusetts 02109 Copy to:	Bryan Chegwidden, Esq.Ropes & Gray LLP1211 Avenue of the AmericasNew York, New York 10036 Registrant’s telephone number, including area code:	(617) 292-1000 Date of fiscal year end:	April 30, 2015 Date of reporting period:	July 31, 2014 Item 1. Schedule of Investments: Putnam Capital Opportunities Fund The fund's portfolio 7/31/14 (Unaudited) COMMON STOCKS (99.9%) (a) Shares Value Aerospace and defense (1.0%) Engility Holdings, Inc. (NON) 89,400 $3,089,664 Huntington Ingalls Industries, Inc. 14,760 1,341,979 Airlines (2.9%) Alaska Air Group, Inc. 90,700 3,988,079 Allegiant Travel Co. 19,900 2,343,424 JetBlue Airways Corp. (NON) (S) 523,000 5,606,560 Spirit Airlines, Inc. (NON) 8,600 562,612 Auto components (5.6%) Autoliv, Inc. (Sweden) 24,903 2,478,098 Cooper Tire & Rubber Co. 84,900 2,452,761 Dana Holding Corp. 257,800 5,769,564 Lear Corp. 52,200 4,915,674 Tenneco, Inc. (NON) 74,400 4,739,280 TRW Automotive Holdings Corp. (NON) 36,500 3,733,585 Banks (5.0%) Bancorp, Inc. (The) (NON) 184,006 1,748,057 Comerica, Inc. 96,800 4,865,168 East West Bancorp, Inc. 25,657 873,877 OFG Bancorp (Puerto Rico) 469,300 7,490,028 Popular, Inc. (Puerto Rico) (NON) 72,260 2,305,094 WesBanco, Inc. 149,800 4,476,024 Biotechnology (2.6%) Emergent BioSolutions, Inc (NON) 212,300 4,670,600 Myriad Genetics, Inc. (NON) (S) 127,600 4,606,360 United Therapeutics Corp. (NON) 23,600 2,146,184 Capital markets (4.7%) AllianceBernstein Holding LP (Partnership shares) 156,700 4,096,138 E*Trade Financial Corp. (NON) 21,120 443,942 GAMCO Investors, Inc. Class A 19,500 1,494,285 Janus Capital Group, Inc. 329,800 3,756,422 Piper Jaffray Cos. (NON) 46,600 2,404,560 SEI Investments Co. 117,500 4,208,850 Waddell & Reed Financial, Inc. Class A 76,722 4,050,154 Chemicals (1.8%) Cabot Corp. 63,400 3,321,526 Methanex Corp. (Canada) 47,459 3,088,157 OM Group, Inc. 47,900 1,354,133 Commercial services and supplies (1.9%) ACCO Brands Corp. (NON) 488,400 3,233,208 Brink's Co. (The) 79,720 2,139,685 Civeo Corp. (NON) 106,202 2,697,531 Communications equipment (2.6%) Brocade Communications Systems, Inc. 730,740 6,730,115 Polycom, Inc. (NON) 350,754 4,496,666 Construction and engineering (0.7%) Aecom Technology Corp. (NON) 90,700 3,079,265 Consumer finance (0.8%) Nelnet, Inc. Class A 80,900 3,335,507 Containers and packaging (1.5%) Owens-Illinois, Inc. (NON) 70,200 2,189,538 Rock-Tenn Co. Class A 42,400 4,215,832 Diversified consumer services (5.4%) Apollo Education Group, Inc. Class A (NON) 190,800 5,329,044 DeVry Education Group, Inc. 96,400 3,853,108 H&R Block, Inc. 131,326 4,219,504 ITT Educational Services, Inc. (NON) (S) 97,400 1,386,002 Strayer Education, Inc. (NON) 167,200 8,664,304 Electric utilities (0.7%) Westar Energy, Inc. 84,000 3,027,360 Electronic equipment, instruments, and components (2.8%) Arrow Electronics, Inc. (NON) 52,100 3,019,195 Ingram Micro, Inc. Class A (NON) 149,400 4,287,780 ScanSource, Inc. (NON) 111,000 3,974,910 Vishay Intertechnology, Inc. 57,840 851,983 Energy equipment and services (6.3%) Helmerich & Payne, Inc. 43,900 4,664,814 ION Geophysical Corp. (NON) 1,459,600 5,473,500 Key Energy Services, Inc. (NON) 94,508 580,279 Nabors Industries, Ltd. 223,100 6,059,396 Oil States International, Inc. (NON) 32,451 1,988,922 Patterson-UTI Energy, Inc. 114,400 3,929,640 Superior Energy Services, Inc. 135,200 4,542,720 Food products (0.8%) Pilgrim's Pride Corp. (NON) 61,200 1,711,152 Sanderson Farms, Inc. 18,240 1,661,482 Gas utilities (1.1%) Atmos Energy Corp. 29,500 1,425,440 UGI Corp. 68,300 3,315,282 Health-care equipment and supplies (4.3%) Analogic Corp. 23,460 1,687,009 CareFusion Corp. (NON) 104,800 4,589,192 Greatbatch, Inc. (NON) 83,700 4,143,987 PhotoMedex, Inc. (NON) (S) 87,200 940,888 ResMed, Inc. (S) 88,000 4,553,120 Thoratec Corp. (NON) 74,470 2,420,275 Health-care providers and services (6.1%) Chemed Corp. 49,600 5,051,760 Hanger, Inc. (NON) 86,700 2,744,055 HealthSouth Corp. 50,100 1,920,333 Mednax, Inc. (NON) 63,300 3,746,094 Owens & Minor, Inc. 93,200 3,083,988 Patterson Cos., Inc. 105,500 4,115,555 Select Medical Holdings Corp. 378,900 5,888,106 Hotels, restaurants, and leisure (2.0%) Cheesecake Factory, Inc. (The) 74,004 3,173,292 International Game Technology (IGT) 327,400 5,542,882 Household durables (0.3%) PulteGroup, Inc. 72,800 1,284,920 Household products (0.7%) Energizer Holdings, Inc. 24,800 2,846,048 Insurance (4.1%) Assurant, Inc. 27,780 1,760,141 Endurance Specialty Holdings, Ltd. 25,979 1,374,029 Genworth Financial, Inc. Class A (NON) 248,500 3,255,350 Horace Mann Educators Corp. 83,700 2,398,005 Torchmark Corp. 48,600 2,563,164 Validus Holdings, Ltd. 118,100 4,314,193 W.R. Berkley Corp. 45,187 2,015,792 Internet software and services (0.7%) IAC/InterActiveCorp. 44,329 2,978,909 IT Services (3.6%) Booz Allen Hamilton Holding Corp. 110,400 2,455,296 Broadridge Financial Solutions, Inc. 76,900 3,104,453 CSG Systems International, Inc. 171,400 4,463,256 Global Cash Access Holdings, Inc. (NON) 207,900 1,740,123 Mantech International Corp. Class A 138,400 3,736,800 Machinery (8.0%) AGCO Corp. 74,428 3,625,388 Federal Signal Corp. 273,700 3,957,702 Greenbrier Cos., Inc. (The) (NON) 93,400 6,019,630 Hyster-Yale Materials Holdings, Inc. 25,000 2,002,500 Oshkosh Corp. 95,354 4,407,262 Terex Corp. 71,600 2,470,916 Valmont Industries, Inc. 38,400 5,592,192 Wabash National Corp. (NON) 202,200 2,751,942 WABCO Holdings, Inc. (NON) 36,400 3,548,272 Metals and mining (0.4%) Commercial Metals Co. 95,000 1,637,800 Multi-utilities (1.3%) TECO Energy, Inc. 173,500 3,029,310 Vectren Corp. 67,400 2,567,266 Multiline retail (1.1%) Dillards, Inc. Class A 39,400 4,697,268 Oil, gas, and consumable fuels (2.1%) Alliance Resource Partners LP 110,200 5,533,142 Alon USA Energy, Inc. 162,200 2,084,270 World Fuel Services Corp. 31,440 1,350,348 Paper and forest products (0.6%) Domtar Corp. (Canada) 75,800 2,722,736 Personal products (0.3%) Herbalife, Ltd. 27,660 1,449,384 Pharmaceuticals (0.1%) Jazz Pharmaceuticals PLC (NON) 4,160 581,277 Professional services (2.5%) FTI Consulting, Inc. (NON) (S) 53,320 1,970,707 ManpowerGroup, Inc. 10,740 836,539 Navigant Consulting, Inc. (NON) 260,000 4,243,200 RPX Corp. (NON) 225,100 3,511,560 Real estate investment trusts (REITs) (0.8%) Omega Healthcare Investors, Inc. 73,042 2,668,955 Redwood Trust, Inc. 34,640 657,467 Real estate management and development (1.2%) Jones Lang LaSalle, Inc. 40,500 5,009,850 Road and rail (0.8%) ArcBest Corp. 103,000 3,268,190 Semiconductors and semiconductor equipment (4.0%) KLA-Tencor Corp. 16,731 1,196,099 Lam Research Corp. 81,668 5,716,760 Marvell Technology Group, Ltd. 109,800 1,464,732 Omnivision Technologies, Inc. (NON) 201,700 4,518,080 Skyworks Solutions, Inc. 83,206 4,223,537 Software (2.0%) FactSet Research Systems, Inc. (S) 54,608 6,560,059 Manhattan Associates, Inc. (NON) 73,580 2,160,309 Specialty retail (3.2%) Aaron's, Inc. 65,300 1,722,614 ANN, Inc. (NON) 96,000 3,528,000 Cato Corp. (The) Class A 45,644 1,408,574 Chico's FAS, Inc. 85,400 1,350,174 GameStop Corp. Class A 138,560 5,815,363 Technology hardware, storage, and peripherals (1.1%) Lexmark International, Inc. Class A 94,900 4,558,047 Textiles, apparel, and luxury goods (0.4%) Deckers Outdoor Corp. (NON) 21,556 1,907,921 Total common stocks (cost $372,634,105) SHORT-TERM INVESTMENTS (4.2%) (a) Shares Value Putnam Short Term Investment Fund 0.05% (AFF) 1,087,080 $1,087,080 Putnam Cash Collateral Pool, LLC 0.18% (d) 17,022,575 17,022,575 Total short-term investments (cost $18,109,655) TOTAL INVESTMENTS Total investments (cost $390,743,760) (b) Notes to the fund's portfolio Unless noted otherwise, the notes to the fund's portfolio are for the close of the fund's reporting period, which ran from May 1, 2014 through July 31, 2014 (the reporting period). Within the following notes to the portfolio, references to “ASC 820” represent Accounting Standards Codification 820 Fair Value Measurements and Disclosures , references to “Putnam Management” represent Putnam Investment Management, LLC, the fund's manager, an indirect wholly-owned subsidiary of Putnam Investments, LLC and references to “OTC”, if any, represent over-the-counter. (a) Percentages indicated are based on net assets of $431,095,222. (b) The aggregate identified cost on a tax basis is $390,675,980, resulting in gross unrealized appreciation and depreciation of $71,635,725 and $13,481,690, respectively, or net unrealized appreciation of $58,154,035. (NON) Non-income-producing security. (AFF) Affiliated company. The rate quoted in the security description is the annualized 7-day yield of the fund at the close of the reporting period. Transactions during the period with Putnam Short Term Investment Fund, which is under common ownership and control, were as follows: Name of affiliate Fair value at the beginning of the reporting period Purchase cost Sale proceeds Investment income Fair value at the end of the reporting period Putnam Short Term Investment Fund * $668,410 $21,553,498 $21,134,828 $454 $1,087,080 * Management fees charged to Putnam Short Term Investment Fund have been waived by Putnam Management. (d) Affiliated company. The fund may lend securities, through its agent, to qualified borrowers in order to earn additional income. The loans are collateralized by cash in an amount at least equal to the fair value of the securities loaned. The fair value of securities loaned is determined daily and any additional required collateral is allocated to the fund on the next business day. The risk of borrower default will be borne by the fund’s agent; the fund will bear the risk of loss with respect to the investment of the cash collateral. The fund received cash collateral of $17,022,575, which is invested in Putnam Cash Collateral Pool, LLC, a limited liability company managed by an affiliate of Putnam Management. Investments in Putnam Cash Collateral Pool, LLC are valued at its closing net asset value each business day. There are no management fees charged to Putnam Cash Collateral Pool, LLC. The rate quoted in the security description is the annualized 7-day yield at the close of the reporting period. At the close of the reporting period, the value of securities loaned amounted to $16,272,273. (S) Security on loan, in part or in entirety, at the close of the reporting period. Security valuation: Investments for which market quotations are readily available are valued at the last reported sales price on their principal exchange, or official closing price for certain markets, and are classified as Level 1 securities under ASC 820. If no sales are reported, as in the case of some securities that are traded OTC, a security is valued at its last reported bid price and is generally categorized as a Level 2 security. Investments in open-end investment companies (excluding exchange traded funds), if any, which can be classified as Level 1 or Level 2 securities, are valued based on their net asset value. The net asset value of such investment companies equals the total value of their assets less their liabilities and divided by the number of their outstanding shares. Many securities markets and exchanges outside the U.S. close prior to the close of the New York Stock Exchange and therefore the closing prices for securities in such markets or on such exchanges may not fully reflect events that occur after such close but before the close of the New York Stock Exchange. Accordingly, on certain days, the fund will fair value foreign equity securities taking into account multiple factors including movements in the U.S. securities markets, currency valuations and comparisons to the valuation of American Depository Receipts, exchange-traded funds and futures contracts. These securities, which would generally be classified as Level 1 securities, will be transferred to Level 2 of the fair value hierarchy when they are valued at fair value. The number of days on which fair value prices will be used will depend on market activity and it is possible that fair value prices will be used by the fund to a significant extent. Securities quoted in foreign currencies, if any, are translated into U.S. dollars at the current exchange rate. Short-term securities with remaining maturities of 60 days or less may be valued at amortized cost, which approximates fair value and are classified as Level 2 securities. To the extent a pricing service or dealer is unable to value a security or provides a valuation that Putnam Management does not believe accurately reflects the security's fair value, the security will be valued at fair value by Putnam Management in accordance with policies and procedures approved by the Trustees. Certain investments, including certain restricted and illiquid securities and derivatives, are also valued at fair value following procedures approved by the Trustees. These valuations consider such factors as significant market or specific security events such as interest rate or credit quality changes, various relationships with other securities, discount rates, U.S. Treasury, U.S. swap and credit yields, index levels, convexity exposures and recovery rates. These securities are classified as Level 2 or as Level 3 depending on the priority of the significant inputs. Such valuations and procedures are reviewed periodically by the Trustees. The fair value of securities is generally determined as the amount that the fund could reasonably expect to realize from an orderly disposition of such securities over a reasonable period of time. By its nature, a fair value price is a good faith estimate of the value of a security in a current sale and does not reflect an actual market price, which may be different by a material amount. ASC 820 establishes a three-level hierarchy for disclosure of fair value measurements. The valuation hierarchy is based upon the transparency of inputs to the valuation of the fund’s investments. The three levels are defined as follows: Level 1: Valuations based on quoted prices for identical securities in active markets. Level 2: Valuations based on quoted prices in markets that are not active or for which all significant inputs are observable, either directly or indirectly. Level 3: Valuations based on inputs that are unobservable and significant to the fair value measurement. The following is a summary of the inputs used to value the fund’s net assets as of the close of the reporting period: Valuation inputs Investments in securities: Level 1 Level 2 Level 3 Common stocks*: Consumer discretionary $77,971,932 $— $— Consumer staples 7,668,066 — — Energy 36,207,031 — — Financials 71,565,052 — — Health care 56,888,783 — — Industrials 76,288,007 — — Information technology 72,237,109 — — Materials 18,529,722 — — Utilities 13,364,658 — — Total common stocks — — Short-term investments 1,087,080 17,022,575 — Totals by level $— * Common stock classifications are presented at the sector level, which may differ from the fund's portfolio presentation. For additional information regarding the fund please see the fund's most recent annual or semiannual shareholder report filed on the Securities and Exchange Commission's Web site, www.sec.gov, or visit Putnam's Individual Investor Web site at www.putnaminvestments.com Item 2. Controls and Procedures: (a) The registrant’s principal executive officer and principal financial officer have concluded, based on their evaluation of the effectiveness of the design and operation of the registrant’s disclosure controls and procedures as of a date within 90 days of the filing date of this report, that the design and operation of such procedures are generally effective to provide reasonable assurance that information required to be disclosed by the registrant in this report is recorded, processed, summarized and reported within the time periods specified in the Commission’s rules and forms. (b) Changes in internal control over financial reporting: Not applicable Item 3. Exhibits: Separate certifications for the principal executive officer and principal financial officer of the registrant as required by Rule 30a-2(a) under the Investment Company Act of 1940, as amended, are filed herewith. SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, the registrant has duly caused this report to be signed on its behalf by the undersigned, thereunto duly authorized. Putnam Investment Funds By (Signature and Title): /s/ Janet C. SmithJanet C. SmithPrincipal Accounting OfficerDate: September 26, 2014 Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, this report has been signed below by the following persons on behalf of the registrant and in the capacities and on the dates indicated. By (Signature and Title): /s/ Jonathan S. HorwitzJonathan S. HorwitzPrincipal Executive OfficerDate: September 26, 2014 By (Signature and Title): /s/ Steven D. KrichmarSteven D. KrichmarPrincipal Financial OfficerDate: September 26 2014
